As appears in the original opinion, the decree in favor of Mr. Kroell was reversed and remanded because of uncertainty as to the correctness of an item of $25, claimed to be balance due on general supply account.
Said appellee, in application for rehearing, consents to waive that item and asks that a decree be here rendered modifying and affirming the decree of the court below.
This application is granted and a decree here rendered in his favor for the sum of $4,004.47, with interest thereon from July 24, 1929, to this date, making a total of $5,060.05. The taxation of costs will remain unchanged.
Application of appellee is granted, judgment of reversal set aside, and the decree of the lower court is modified and affirmed.
Application of appellant overruled.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.